DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on 01 February 2022 is acknowledged. Claims 16-31 are hereby withdrawn as being subject to a non-elected invention.

Claim Objections
Claim(s) 4, 7, and 14 is/are objected to because of the following informalities:  
Regarding Claim 4, 7, and 14, Applicant recites “US”. However, the first time such an abbreviation is used in a claim the whole word should be written out followed by the abbreviation in parentheses – e.g. “ultrasound (US)”.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,260,071 (“Lemelson”).
Regarding Claim 1, Lemelson discloses a carrier device (10, 20, 30) for implanting in a biological tissue for release of a functional material in said tissue or in another tissue (Abstract), the carrier device comprising: 
a structure (15, 22, 32) comprising a propelling component (Col. 5, Ln. 49-56);
and a functional material (11, 21, 31) attached directly or through a liner to said structure (see Fig. 1-3). 
Inasmuch as the “coating” is considered “optional” by the claims it has been afforded no specific patentable weight as it is not held to be specifically required by the claims – see MPEP 2111.04 (I).
Regarding Claim 2, Lemelson discloses the propelling component is a magnetic component (Col. 5, Ln. 49-56).
Regarding Claim 3, the propelling component of Lemelson is responsive to external stimuli (see e.g. Col. 5, Ln. 49-56). Furthermore, Examiner submits that given the breadth of the instant claim, it is submitted that ALL materials/components are “responsive to external stimuli” in some capacity depending on the specific intensity and modality of then “external stimuli” and the characterization of the “response”. Examiner submits that in accordance with the claims, the “external stimuli” can be any mechanical force (e.g. peristalsis of the GI tract), chemical reaction (e.g. exposure to stomach acid), 
Regarding Claim 4, the propelling component of Lemelson is responsive to magnetic stimuli (see e.g. Col. 5, Ln. 49-56). Furthermore, Examiner notes that given the breadth of “ultrasound” and “electromagnetic radiation” along with the lack of any attempt to quantify the “response” – Examiner submits that all materials are “responsive” in some capacity to ultrasound and electromagnetic radiation of no specific intensity, frequency…etc. Examiner submits that given ultrasound energy of a significant intensity and of a suitable frequency all materials will, to some degree, exhibit some physical response due to the mechanical energy of the ultrasound waves. Likewise, the electromagnetic spectrum involves all EM waveforms ranging from radio waves to gamma rays, whereby all materials are subject to both physical and/or chemical reactions when subjected to select forms of EM of a given intensity along this wide spectrum.
Regarding Claim 5, Lemelson discloses that the stimuli (e.g. magnetic stimuli) can be used to “hold the container at a select location”. Given such an ability to “hold” the container even in the presence of the motive forces of the GI tract, Examiner submits that a magnet which generates a sufficient magnetic field could also be used to “propel” the device by selectively applying and moving the magnetic field in order to utilize the attractive powers of the magnet to move the device within the GI tract.

	Regarding Claim 7, as noted above, the external stimuli can be ultrasound (see Col. 5, Ln. 28-41). Furthermore, Examiner notes that given the breadth of ultrasound based “external stimuli” – Examiner submits that separation of the functional material even in biodegradeable/dissolvable embodiments of Lemelson is not defined over by the instant claims. For example, the various embodiments of the invention of Lemelson can be degraded/dissolved through the application high intensity ultrasonic shock wave therapy (related to lipotripsy).
	Regarding Claim 10, among the specific medicaments contemplated by Lemelson are sucralfate, epidermal growth factors such as G-CSF, GM-CSF, or EPO – which include organic compounds (Col. 6, Ln. 53-59).

	Regarding Claim 13-15, Lemelson discloses a remote unit, e.g. the device(s) applying magnetic stimuli including magnetic fields, short wave signals, radiation, ultrasonic signals….etc. (Col. 5, Ln. 35 – Col. 6, Ln. 6) – among which are ultrasonic signals, whereby the remotely applied stimulus can cause detachment/release of the functional material from the structure responsive thereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,260,071 (“Lemelson”) as applied above, and further in view of U.S. Publication No. 2007/0149954 (“Hood”) and U.S. Patent No. 6,755,621 (“Lopez”).
Regarding Claim 8, 9, and 12, Lemelson fails to explicitly disclose that the structure is specifically “at least partially porous” with pores ranging between 10nm – 1000nm to thereby define a micro or nanostructure. However, Hood describes a related controlled release functional material, wherein the release of the material can be controlled via varying the size of a porous structure to which the functional material is attached (Par. 128). Among those materials cited by Hood are those described by Lopez, which describes microporous structures varying from 1nm to 1000nm (Clm. 7) – whereby additional variation is provided to pore size (Col. 3, Ln. 57 – Col. 4, Ln. 14), whereby it is understood that the pore size is a result effective variable pursuant to the medication to be delivered. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the structure of Lemelson to facilitate release of the functional material via controlled expansion of a micro/nano-porous structure, as disclosed by Lopez, whereby it would have been obvious to select pores having average pore sizes between 10nm to 1000nm to select specific pore sizes suitable for a particular functional material having a specific diameter whereby such pore size can be concerned with either the expanded or non-expanded diameter of the pores to selectively permit or restrict release of the functional material as desired – dependent upon the size of the drug particle(s) and desired release rate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/08/2022